DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 9-12, 15-17, 19-21, 24, 26-30, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed filling, coating, or spread comprising edible porous starch which is a pregelatinized starch, the starch comprising particles comprising a plurality of pores, where the starch has been treated or modified to increase pore volume and/or surface area, does not reasonably provide enablement for the same filling, coating or spread where the pores have an average pore size in the range of 1 micron to 100 micron, or from 1 micron to 20 micron, as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with make the invention commensurate in scope with these claims for the following reasons.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.
These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claims 1, 9-12, 15-17, 19-21, 24, 26-30, 32, and 33, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1, 9-12, 15-17, 19-21, 24, 26-30, 32, and 33 read on a filling, coating or spread having porous starch particles comprising pores of a particular size, while the specification generally 
	(b) There is no direction or guidance presented for how to prepare a filling, coating or spread having a pore size in the claimed range. The specification provides a generic discussion on various modifications or treatments that can be carried out on the starch to increase pore size or surface area, but is silent as to any treatment specifics or parameters related to obtaining the claimed pore size of the porous starch.
	(c) There is an absence of working examples concerning a filling, coating or spread having any pore size at all. There are also no working examples showing how to prepare a filling, coating or spread having a pore size in the claimed ranges.
	(d) The state of the prior art informs one of ordinary skill in the art that native starch naturally contains very small pores that vary in size depending on the type of starch, and that, for example for sorghum, the pores are in a size range of about 0.1 to 0.3 microns (Perez, Page 392, Column 1, section 3.2) and that parameters such as bulk density and specific area can be manipulated by treatments and modification of the starch and that specific area is dependent on the presence of fine pores and also on particle surface area, which increases as the density decreases (Boutboul, Page 77-78, Section 3.1.3). The prior art of Sujika (2009) also teaches of pores present in starch such as corn and potato, and that hydrolysis, and the action of alpha-amylase in particular, causes an increase of volume and average diameter of mesopores as well as specific area and teaches pore sizes of 60 nm or up to 180 nm (0.18 microns) seen after hydrolysis treatment (Page 1222, Column 2, Paragraph 2). The prior art therefore teaches that starch naturally has very small pores and that the porosity of the starch can 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 9-12, 15-17, 19-21, 24, 26-30, 32, and 33.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21 and 24 recite particles of the edible porous starch have a diameter in the range of about 50 microns to about 200 microns, however, such a limitation is rendered indefinite in light of the amendment made to Claim 1, which now recites that the edible porous starch has pores with an average pore size of 1 micron to 100 microns. Therefore, Applicant’s claims 21 and 24 now provide for a particle itself having a smaller diameter than the average pore size of the particles, which does not make sense. Similarly, new Claim 29 recites pores having a diameter in the range of about 1 micron to about 25 microns, which is also problematic for the same reasons set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ervin (USPA 2012/00532251), previously made of record, in view of Boutboul et al. (2002).
Regarding new Claim 31, Ervin teaches a filling, coating or spread for use in food applications comprising a structured fat system, as Ervin teaches a fat emulsion for use in a wide range of food applications including chocolate coatings and toppings, confectionery, cake frosting, cream cheese, butter, margarine, etc. (Paragraph 157) the last three being known spreads. Ervin teaches an emulsion which is described as a fat emulsion structure (Paragraph 29), therefore teaching a structured fat system. Ervin teaches the fat emulsion structure comprises from about 0.3 to 80% by weight of an edible oil, about 0.001% to about 70% by weight of a dietary fiber component, preferably about 25% to about 40% (Paragraphs 21 and 200), where a suitable dietary starch includes a modified starch (Paragraphs 84 and 85), along with a thickener which can be used in amounts up to 35% by weight and can be corn starch (Paragraphs 19, 21, 87, 156 and 202). Ervin teaches that the thickener component helps to provide the 

Boutboul et al. teaches of a study which examined the retention of aroma compounds in different starch matrices and teaches that starch is widely used in the food industry to retain and protect volatile compounds and they can also act as carriers for aroma encapsulation, fat replacers and emulsion stabilizers (Page 73, Column 1, Paragraph 1). Boutboul teaches that native and pregelatinized corn starch was assessed, among other types of starch (Page 74, section “2.1.2) along with particle size, specific area, and bulk density of the starch matrices (Page 74).  Boutboul teaches that the pregelatinized corn starches were produced from native starches by drum drying and that the particles of the pregelatinized starch had heterogeneous shapes and sizes ranging from 5-50 microns long (Page 75, section 3.1.1. and Table 1), where such a size range is seen to overlap with and render obvious the claimed diameter or equivalent diameter of about 1 micron to about 25 microns for the pregelatinized starch. Boutboul teaches that specific area is dependent on the presence of fine pores and also on particle surface area which increases as the density decreases (Page 78, Column 1, Paragraph 1). This can be seen in Table 1 which shows that treatment of the starch (pregelatinization as compared to standard/native starch) increased specific area to around 0.51 or 0.54 m2/g, which meets Applicants disclosed surface area, decreased bulk density and therefore also increases surface area of the starch particles, as discussed by Boutboul. Boutboul teaches that the results of the study led to the conclusions that specific area of starch plays a major role in aroma .

Response to Arguments
The Examiner has withdrawn the previously set forth prior art rejections and set forth new rejections in light of Applicant’s claim amendments. Therefore, Applicant’s 
In addition, Ervin teaches the embodiments described are also capable of reducing the sugar content of foods by 25% to over 50% (Paragraph 51), as well as replacing the partially hydrogenated and fully hydrogenated and even trans-fat within foods while maintaining similar taste, texture and mouthfeel of the product (Paragraph 51). Therefore, the Examiner maintains that Ervin’s structured fat system is achieving many of the same results as asserted by Applicant and with the modification as motivated by Boutboul, one of ordinary skill in the art would have reasonably expected that the structured fat systems taught by the combination of the prior art would have exhibited similar sensory results as seen for the claimed filling, coating or spread. 'It is well settled that a patent cannot be properly granted for [an invention] which would flow naturally from the teaching of the prior art.' See Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985) as cited in MPEP 2145 II. Therefore, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        2/17/2022